DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coarse compression module to compress […],” in claims 1 & 13;
“a coarse decompression module to generate […],” in claim 1;
“a distortions extractor to generate […],” in claim 1; and
“a data combining and modulation module to combine and transmit […],” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic).

Regarding claim 1, Reznic disclose a wireless video transmission system [Abstract and Paragraph [0002] & [0094], System for wireless transmission of video signals] comprising:
a coarse compression module to compress a video frame and to generate coarse data of said video frame [Paragraph [0103]-[0122], Video compression unit 204, as coarse compression module, generates compressed coarse portion 206];
a coarse decompression module to generate a coarse frame information from said coarse data [Paragraph [0103]-[0122], Video compression unit 204, also as coarse decompression module, generates decompression of coarse portion 206 as coarse frame information];
a distortions extractor to generate coarse distortions from said coarse frame information and from said video frame [Paragraph [0103]-[0122], Video compression unit 204, also as distortions extractor, determines the difference between the original video signals, as video frame, and decompressed coarse portion as coarse frame information];
a refinement data encoder to generate refinement data from said coarse distortions based on said coarse frame information [Paragraph [0103]-[0122], Video compression unit 204, also as refinement data encoder, provides correction data for the difference between compression and original image, as coarse distortions that are based on the decompression of the coarse portion 206]; and
a data combining and modulation module to combine and transmit said coarse data and said refinement data [Paragraph [0103]-[0120] & [0131]-[0135], JSCC encoder 214 including adders 424, as data combining and modulation module, superimpose refinement portions onto coarse symbol streams forming combined streams 428 for transmission and are transmitted by transmitter 110].

Regarding claim 14, method claim 14 corresponds to system claim 1, and
therefore is also rejected for the same rationale as listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic) in view of Tong et al. (EP0699003 A1) (hereinafter Tong).

Regarding claim 2, Reznic discloses the system according to claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, Reznic discloses wherein said refinement data encoder is adapted to generate from said coarse data [Paragraph [0103]-[0122], Video compression unit 204, also as refinement data encoder, provides correction data for the difference between compression and original image, based on the decompression of the coarse portion 206].
However, Reznic does not explicitly disclose wherein said refinement data encoder is adapted to generate quantized transform coefficients from said coarse data.
Tong teaches wherein said refinement data encoder is adapted to generate quantized transform coefficients from said coarse data. [Paragraph [0029]-[0033], Generating refinements upon discrete cosine transform coefficients, forming more precise quantized coefficients]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the coefficient refinement features of Tong as above, to refine quantized DCT coefficients to heighten coding efficiency (Tong, Paragraphs [0010]-[0022]).

Regarding claim 3, Reznic and Tong disclose the system according claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tong teaches wherein said quantized transform coefficients comprise quantized DCT coefficients [Paragraph [0029]-[0033], Generating refinements upon discrete cosine transform coefficients, forming more precise quantized coefficients]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the coefficient refinement features of Tong as above, to refine quantized DCT coefficients to heighten coding efficiency (Tong, Paragraphs [0010]-[0022]).

Regarding claims 15-16, method claims 15-16 correspond to system claim 2-3, and therefore are also rejected for the same reasons of obviousness as listed above.

Claim 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic) and Tong et al. (EP0699003 A1) (hereinafter Tong) in view of Rodriguez (US 2014/0269919 A1) (hereinafter Rodriguez).

Regarding claim 4, Reznic and Tong disclose the system according claim 3, and are analyzed as previously discussed with respect to the claim.
However, neither Reznic nor Tong disclose the particulars of claim 4.
Rodriguez teaches wherein said refinement data encoder is further adapted to detect block energy in said quantized transform coefficients [Paragraph [0101]-[0112], Amount of energy in each quadrant is provided by the quantized DCT coefficients of the respective block]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the block energy detection features of Rodriguez as above, to determine the type of motion estimation required for efficient coding and compression (Rodriguez, Paragraphs [0114]).

Regarding claims 17, method claims 17 correspond to system claim 4, and therefore are also rejected for the same reasons of obviousness as listed above.

Claims 5-6 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic), Tong et al. (EP0699003 A1) (hereinafter Tong), and Rodriguez (US 2014/0269919 A1) (hereinafter Rodriguez) in view of Bichlmaier et al. (US 2008/0175503 A1) (hereinafter Bichlmaier).

Regarding claim 5, Reznic, Tong, and Rodriguez disclose the system according claim 4, and are analyzed as previously discussed with respect to the claim.
However, Reznic, Tong, and Rodriguez do not disclose the particulars of claim 5.
Bichlmaier teaches wherein said refinement data encoder is further adapted to estimate a probability density of the quantization error in said quantized transform coefficients [Paragraph [0038]-[0043], A probability density function is given based on quantization error from transformation from spatial to transform domain]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the error detection features of Bichlmaier as above, efficiently estimate the quality of images and image sequences for a wide verify of transformation based lossy compression algorithms without using reference data (Rodriguez, Paragraphs [0114]).

Regarding claim 6, Reznic, Tong, Rodriguez, and Bichlmaier disclose the system according claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rodriguez teaches wherein said refinement data encoder is adapted to generate and reorder transform coefficients from said coarse distortions [Paragraph [0101]-[0112] & [0136], examining the energy in each partition, and order the quantized DCT coefficients in increasing frequency]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the block energy detection features of Rodriguez as above, to determine the type of motion estimation required for efficient coding and compression (Rodriguez, Paragraphs [0114]).

Regarding claims 18-19, method claims 18-19 correspond to system claims 5-6, and therefore are also rejected for the same reasons of obviousness as listed above.

Claim 7-9 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic), Tong et al. (EP0699003 A1) (hereinafter Tong), Rodriguez (US 2014/0269919 A1) (hereinafter Rodriguez), and Bichlmaier et al. (US 2008/0175503 A1) (hereinafter Bichlmaier) in view of Fukuhara et al. (US 2009/0175548 A1) (hereinafter Fukuhara).

Regarding claim 7, Reznic, Tong, Rodriguez, and Bichlmaier disclose the system according claim 6, and are analyzed as previously discussed with respect to the claim.
However, Reznic, Tong, Rodriguez, and Bichlmaier do not disclose the particulars of claim 7.
Fukuhara teaches wherein said refinement data encoder is further adapted to apply a gain to said reordered transform coefficients, wherein said gain is derived from said coarse data [Paragraph [0313]-[0318] & [0341]-[0342], Output from reordering processing unit 731 to gain adjustment unit 717, wherein predetermined gain adjustment is performed on high frequency components of supplied coefficient data, as coarse data]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the gain adjustment features of Fukuhara as above, to transmit image data with high quality and low delay using conventional methods (Fukuhara, Paragraphs [0007]-[0009]).

Regarding claim 8, Reznic, Tong, Rodriguez, Bichlmaier, and Fukuhara disclose the system according claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rodriguez teaches wherein said reordered transform coefficients comprise quantized DCT coefficients [Paragraph [0101]-[0112] & [0136], examining the energy in each partition, and order the quantized DCT coefficients in increasing frequency]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the block energy detection features of Rodriguez as above, to determine the type of motion estimation required for efficient coding and compression (Rodriguez, Paragraphs [0114]).

Regarding claim 9, Reznic, Tong, Rodriguez, Bichlmaier, and Fukuhara disclose the system according claim 8, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rodriguez teaches wherein said refinement data encoder is further adapted to entropy encode said reordered transfer coefficients [Paragraph [0082], non-decreasing ordered transform coefficients are encoded using entropy coding methods]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the block energy detection features of Rodriguez as above, to determine the type of motion estimation required for efficient coding and compression (Rodriguez, Paragraphs [0114]).

Regarding claims 20-22, method claims 20-22 correspond to system claims 7-9, and therefore are also rejected for the same reasons of obviousness as listed above.

Claims 10-11 & 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic), Tong et al. (EP0699003 A1) (hereinafter Tong), Rodriguez (US 2014/0269919 A1) (hereinafter Rodriguez), Bichlmaier et al. (US 2008/0175503 A1) (hereinafter Bichlmaier), and Fukuhara et al. (US 2009/0175548 A1) (hereinafter Fukuhara) in view of Kerofsky (US 2003/0018648 A1) (hereinafter Kerofsky).

Regarding claim 10, Reznic, Tong, Rodriguez, Bichlmaier, and Fukuhara disclose the system according claim 9, and are analyzed as previously discussed with respect to the claim.
However, Reznic, Tong, Rodriguez, Bichlmaier, and Fukuhara do not disclose the particulars of claim 10.
Kerofsky teaches wherein an entropy coding codebook used for said entropy encoding is based on said probability density of the quantization error [Paragraph [0034]-[0037], Model of the probability distribution is determined, and with model distributions specified, the codebook corresponding to each model distribution is computed]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the codebook determination features of Kerofsky as above, to tailor an infinite code to a given probability distribution that generates low complexity providing good compression performance (Kerofsky, Paragraphs [0008]-[0012]).

Regarding claim 11, Reznic, Tong, Rodriguez, Bichlmaier, Fukuhara, and Kerofsky disclose the system according claim 10, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rodriguez teaches wherein said refinement data encoder is further adapted to compand said reordered transfer coefficients [Paragraph [0082], Re-ordered transform coefficients are quantized and encoded, as companding the transform coefficients].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the block energy detection features of Rodriguez as above, to determine the type of motion estimation required for efficient coding and compression (Rodriguez, Paragraphs [0114]).

Regarding claims 23, method claim 23 corresponds to system claim 11, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 12-13 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reznic et al. (US 2008/0123739 A1) (hereinafter Reznic), Tong et al. (EP0699003 A1) (hereinafter Tong), Rodriguez (US 2014/0269919 A1) (hereinafter Rodriguez), Bichlmaier et al. (US 2008/0175503 A1) (hereinafter Bichlmaier), Fukuhara et al. (US 2009/0175548 A1) (hereinafter Fukuhara), and Kerofsky (US 2003/0018648 A1) (hereinafter Kerofsky) in view of Keller et al. (US 7,023,924 B1) (hereinafter Keller)

Regarding claim 12, Reznic, Tong, Rodriguez, Bichlmaier, Fukuhara, and Kerofsky disclose the system according claim 11, and are analyzed as previously discussed with respect to the claim.
However, Reznic, Tong, Rodriguez, Bichlmaier, Fukuhara, and Kerofsky do not disclose the particulars of claim 12.
Keller teaches wherein said refinement data encoder is further adapted to perform a linear transform on said reordered transfer coefficients [Col. 46, 1D linear transformation applied to DCT coefficients converting to encoded coefficients of a transcoded I frame]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Reznic to integrate and implement the transcoding features of Keller as above, to keep deliver seamless video data without video buffer underflow or overflow that synchronizes decoders and avoids artifacts (Keller, Col. 2 ll. 4-45).

Regarding claim 13, Reznic, Tong, Rodriguez, Bichlmaier, Fukuhara, and Kerofsky, and Keller disclose the system according claim 12, and are analyzed as previously discussed with respect to the claim.
Furthermore, Reznic discloses wherein said coarse compression module divides said video frame into a plurality of blocks [Paragraph [0172], Image is divided into a plurality of equal size blocks during compression of pixels].

Regarding claims 24-25, method claims 24-25 corresponds to system claims 12-13, and therefore are also rejected for the same reasons of obviousness as listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /DANIEL CHANG/Examiner, Art Unit 2487